POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned as directors and/or officers of NATIONWIDE LIFE INSURANCE COMPANY and NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY, both Ohio corporations, which have filed or will file with the U.S. Securities and Exchange Commission under the provisions of the Securities Act of 1933, as amended; the Investment Company Act of 1940, as amended; and, if applicable, the Securities Exchange Act of 1934, various registration statements and amendments thereto for the registration of current, as well as any future, separate accounts established by said corporations for the purpose of registering under said Act(s) immediate or deferred variable annuity contracts, fixed interest rate options subject to a market value adjustment, group flexible fund retirement annuity contracts and variable life insurance policies in connection with the separate accounts and contracts listed below: Separate Accounts: ’40 Act Number ’33 Act Number MFS Variable Account, 811-2662 002-73432 Multi-Flex Variable Account; 811-3338 033-23905, 002-75174 Nationwide Variable Account; 811-2716 002-58043, 333-80481, 033-60239 Nationwide Variable Account-II; 811-3330 002-75059, 033-67636, 033-60063, 333-103093, 333-103094, 333-103095, 333-104513, 333-104511, 333-104512, 333-104510, 333-105992 Nationwide Variable Account-3; 811-5405 033-18422, 033-24434 Nationwide Variable Account-4; 811-5701 033-25734, 033-26454, 333-62692, 333-135650 Nationwide Variable Account-5; 811-8142 033-71440 Nationwide Variable Account-6; 811-8684 033-82370, 333-21909 Nationwide Variable Account-7; 811-8666 033-82190, 033-82174, 033-89560 Nationwide Variable Account-8; 811-7357 033-62637, 033-62659 Nationwide Variable Account-9; 811-08241 333-28995, 333-52579, 333-56073, 333-53023, 333-79327, 333-69014, 333-75360 Nationwide Variable Account-10; 811-09407 333-81701 Nationwide Variable Account-11; 811-10591 333-74904, 333-74908 Nationwide Variable Account-12; 811-21099 333-88612, 333-108894 Nationwide Variable Account-13; 811-21139 333-91890 Nationwide Variable Account-14; 811-21205 333-104339 Separate Accounts: ’40 Act Number ’33 Act Number Nationwide VA Separate Account-A; 811-5606 033-85164, 333-22940 Nationwide VA Separate Account-B; 811-06399 033-86408, 033-93482, 333-11415 Nationwide VA Separate Account-C; 811-7908 033-66496, 333-44485 Nationwide VA Separate Account-D; 811-10139 333-45976 Nationwide Multiple Maturity Separate Account; N/A 333-133163 Nationwide Multiple Maturity Separate Account-2; N/A 333-49112 Nationwide Multiple Maturity Separate Account-A; N/A 333-47640 Nationwide VLI Separate Account; 811-4399 033-00145, 033-44290, 033-35698 Nationwide VLI Separate Account-2; 811-5311 033-16999, 033-62795, 033-42180, 033-35783, 033-63179, 333-27133 Nationwide VLI Separate Account-3; 811-6140 033-44789, 033-44296 Nationwide VLI Separate Account-4; 811-8301 333-31725, 333-43671, 333-52617, 333-94037, 333-52615, 333-53728, 333-69160, 333-83010 Nationwide VLI Separate Account-5; 811-10143 333-46338, 333-46412, 333-66572, 333-121881, 333-125481, 333-125482 Nationwide VLI Separate Account-6; 811-21398 333-106908 Nationwide VLI Separate Account-7; 811-21610 333-117998, 333-121879 Nationwide VL Separate Account-A; 811-6137 033-44792, 033-44300, 033-35775, 333-27123, 333-22677 Nationwide VL Separate Account-B; 811-07819 333-12333 Separate Accounts: ’40 Act Number ’33 Act Number Nationwide VL Separate Account-C; 811-8351 333-43639, 333-36869 Nationwide VL Separate Account-D; and 811-08891 333-59517 Nationwide VL Separate Account-G 811-21697 333-121878 As such, the undersigned hereby constitute and appoint W.G. Jurgensen, Mark R. Thresher, Peter A. Golato, Mark D. Phelan, Timothy D. Crawford, Stephen M. Jackson, Jeanny V. Simaitis and W. Michael Stobart, and each of them with power to act without the others, his/her attorney, with full power of substitution for and in his/her name, place and stead, in any and all capacities, to approve, and sign such Applications and Registration Statements, and any and all amendments thereto, with power to affix the corporate seal of said corporation thereto and to attest said seal and to file the same, with all exhibits thereto and other documents in connection therewith, with the U.S. Securities and Exchange Commission, hereby granting unto said attorneys, and each of them, full power and authority to do and perform all and every act and thing requisite to all intents and purposes as he/she might or could do in person, hereby ratifying and confirming that which said attorneys, or any of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have herewith set their names as of this 29th day of August, 2006. W. G. JURGENSEN, Director and Chief Executive Officer ARDEN L. SHISLER, Chairman of the Board JOSEPH A. ALUTTO, Director JAMES G. BROCKSMITH, JR., Director KEITH W. ECKEL, Director LYDIA M. MARSHALL, Director DONALD L. MCWHORTER, Director MARTHA JAMES MILLER DE LOMBERA, Director DAVID O. MILLER, Director JAMES F. PATTERSON, Director GERALD D. PROTHRO, Director ALEX SHUMATE, Director
